Citation Nr: 0202817	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability.

2.  Entitlement to service connection for low back disability 
as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his girlfriend, and his mother




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active service from August 1983 to December 
1983 (active duty for training from which he has a service-
connected disability).

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied an increase in 
a 10 percent rating for a service-connected right knee 
disorder involving postoperative residuals of an anterior 
cruciate ligament injury; established separate service 
connection and a noncompensable rating for right knee 
arthritis; and denied secondary service connection for a low 
back disability claimed as secondary to a service-connected 
right knee disability.

An RO hearing was held in June 2000.  The veteran failed to 
report for a scheduled September 2001 Board hearing.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative right knee 
disability is manifested by slight instability, as well as 
arthritis with minimal limitation of motion.

2.  The veteran's low back disability began years after 
service and was not caused or worsened by his service-
connected right knee condition.




CONCLUSIONS OF LAW

1.  The service-connected right knee disorder is 10 percent 
disabling based on instability, and it is also separately 10 
percent disabling based on arthritis with limitation of 
motion.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).

2.  A low back disability is not proximately due to or the 
result of a service-connected right knee disability.  
38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During his active duty for training from August 1983 to 
December 1983, the veteran was periodically treated for a 
left knee disorder.  

A March 1984 RO decision granted service connection and a 0 
percent rating for the left knee disability.  In May 1984, 
the veteran underwent an arthrotomy with partial medial 
meniscectomy of the left knee.  A September 1984 RO decision 
granted a temporary total convalescent rating (38 C.F.R. 
§ 4.30) for the left knee surgery, and this was followed by a 
10 percent rating for the condition.  The veteran had another 
left knee operation in November 1993, for which he was 
assigned a temporary total convalescent rating, followed by a 
10 percent rating for the condition.

Medical records from 1995 show a right knee injury.  The 
veteran thereafter claimed secondary service connection for a 
right knee disability, asserting it was due to falling from 
his service-connected left knee condition.  In May 1996, he 
had right knee surgery for repair of the anterior cruciate 
ligament (ACL).  

In July 1996, the RO granted secondary service connection and 
a 10 percent rating for a right ACL deficient knee.  In 
September 1996, the RO granted a temporary total convalescent 
rating for the right knee surgery, followed by the previously 
assigned 10 rating for the condition.

In July 1999, the veteran filed a claim for an increased 
rating for his right knee disability.  He also claimed 
secondary service connection for right ankle and low back 
disorders due to his service-connected right knee condition.

VA medical records show that the veteran presented with 
complaints of right foot and knee pain in July 1998.  He 
stated that his knee gave out and he stumbled causing injury 
to his right medial ankle and arch.  The diagnosis was right 
foot strain.  Medical records thereafter show treatment on 
occasion for right foot pain.  In July 1999, the veteran 
presented with complaints of right knee, right foot, and low 
back pain.  He indicated that he had the knee and the foot 
pain for a long time, but noted that it was getting worse.  
He stated that the back pain started after he was lifting a 
garbage can.  The diagnoses were knee pain and low back pain.  
Medical records thereafter show routine treatment for right 
lower extremity and low back pain.

At an August 1999 VA examination, the veteran complained of 
problems with his left knee since service.  He said that in 
1994 he fell and injured his right knee.  He said he had 
surgery for an ACL repair at that time and had a second 
surgery in 1998,  and since that time he has had pain, most 
of it medially.  He stated that his knee gives way, never 
locks, but often swells.  He said he has problems going up 
and down stairs with both knees.  He noted that his back pain 
developed about one-and-a-half months prior, and he complains 
of pain in the lower back.  Physical examination of the knees 
showed the bolted ends to be in elastic sleeves.  Range of 
motion was said to be full from 0-135 degrees with 
crepitation on motion.  With regard to the left knee, the 
appellant had a 4.5-inch medial scar and a 6-inch lateral 
scar.  He had tenderness about the patella and somewhat about 
the medial joint line.  There was no medial or lateral 
collateral ligamentous laxity.  Lachman was noted to be 
negative, but he had a 10-mm anterior drawer sign.  There was 
no swelling and no deformity.  On the right knee, he had a 
3.5-inch mid patellar tendon scar.  His range of motion was 
the same as stated previously.  He had tenderness about the 
medial joint line.  There was no medial or lateral collateral 
ligamentous laxity.  He had a negative anterior drawer.  
However, he had a 15-mm Lachman.  The VA examiner noted that 
X-rays of the knees were noted to be basically negative 
except for hardware in the knees; however, the radiographic 
report pertaining to the right knee indicated the presence of 
moderate degenerative joint disease with narrowing of the 
medial joint space.  X-rays of the lumbar spine were noted to 
be basically negative.  The diagnoses were degenerative joint 
disease of the both knees, status post repair of the anterior 
cruciate ligament in both knees with an anterior drawer in 
the left and a positive Lachman on the right; and chronic 
lumbar strain.

An October 1999 RO decision denied an increase in the 10 
percent rating for status post reconstruction of an anterior 
cruciate deficient right knee.  The RO established separate 
service connection and a noncompensable rating for 
degenerative arthritis of the right knee.  The RO decision 
also denied secondary service connection for a right ankle 
disability and a low back disability, both claimed as 
secondary to a service-connected right knee disability.

A June 2000 VA post myelogram CT scan of the lumbar spine 
revealed the presence of multi-level degenerative disc 
disease with disc bulging, hypertrophic changes and spinal 
stenosis.

At a June 2000 RO hearing, the appellant asserted he had 
problems with locking ever since the surgery on his right 
knee.  He noted that the right knee gave way sometimes and 
swelled.  With regard to his July 1999 injury, he stated that 
his right knee gave out, causing him to fall and hurt his low 
back.  Supporting statements were also offered by his mother 
and girlfriend.

Subsequently received medical records show that periodically 
from September 1999 to June 2000 the appellant was treated 
for right knee, right ankle, and low back pain.  The clinical 
records consistently report the onset of low back pain around 
July 1999 after lifting a heavy garbage can.  

At a July 2000 VA orthopedic examination, the appellant 
complained of a constant pain, weakness, stiffness, 
fatigability, and lack of endurance of his lower back, right
ankle, and right knee as well as the left knee.  Examination 
of the back revealed pain with palpation of the lateral left 
paralumbar area.  There was also pain on forward flexion at 
30 degrees.  Neurologically, the appellant was noted to be 
intact.  The musculature of the back was unremarkable 
otherwise, as were the bones of the back.  There was no fixed 
posture abnormality.  Examination of both knees was 
remarkable for pain.  Full range of motion of the knees was 
noted.  Examination of the left ankle showed pain with full 
range of motion movements.  There was no evidence otherwise 
of edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
There was also no ankylosis, no evidence of inflammatory 
arthritis, and no prosthesis.  X-rays showed right ankle 
degeneration.  X-rays of the bilateral knee showed anterior 
cruciate ligament repair of the right knee, as well as 
bilateral degenerative changes.  X-rays of the lumbar spine 
showed mild disk space narrowing at L5-S1 with minimal 
spondylosis.
X-rays of the cervical spine revealed degenerative disk 
disease at C6-7 and to a lesser extent at C5-6.  The 
diagnoses were degenerative lumbar and cervical disk and bony 
disease; degenerative joint disease of the right ankle; and 
degenerative joint disease of both knees, status post 
anterior cruciate ligament repair of both knees.  The 
examiner commented that the appellant does have functional 
loss due to pain without decreased range of motion.  The 
examiner opined that it is likely as not that the current low 
back pain and right ankle condition are related to his 
military service, and as likely as not that the injuries of 
the low back and right ankle in July 1999 were secondary to 
an unstable right knee.

At a July 2000 neurological examination, the appellant gave a 
history of lower extremity problems.  He asserted that in 
July 1999 he fell on the floor when he was going to pick up 
garbage and could barely get up because he has severe pain in 
the lower back.  With regard to back pain, he noted that it 
radiates to the left knee much more than the right, and that 
it can intermittently go down to the right leg also.  
Physical examination revealed findings suggestive of L5-S1 
radiculopathy due to the changes in the sensory examination 
and also from the examination of the strength and the 
symptoms.  The VA examiner said that from what could be 
gathered from the examination and from the history, that it 
is possible this may be related to the knee problems because 
that is how he fell down because the knee gave out and in 
that process he herniated his discs in the lower back.  The 
examiner further noted that the exact reason for the change 
in the sensation in the upper and lower part of the foot may 
be related to the nerve root in the back or it may be related 
to some sensory nerve damage when he twisted his right ankle.

In August 2000, the RO granted secondary service connection 
and a 10 percent rating for a right ankle disability.  

Analysis

Through correspondence, the rating decisions, the statement 
of the case, and the supplemental statements of the case, the 
appellant has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, and the appellant has been afforded VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

I.  Increased rating for right knee disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In precedent opinions, the VA's General Counsel has held 
that, when rating a knee disability, a separate rating may be 
assigned for instability (Diagnostic Code 5257) and a 
separate rating may be assigned for arthritis with limitation 
of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 23-
97, VAOPGCPREC 9-98. 

The file shows the RO assigned a 10 percent rating for right 
knee instability, and a separate 0 percent rating for right 
knee arthritis with limitation of motion.

Impairment of a knee, with recurrent subluxation or lateral 
instability, is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).

Standard range of motion of the knee is 0 degrees on 
extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate 
II.

Flexion of a leg (knee) is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 
40 percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

With regard to right knee instability, the medical evidence 
does not show that the knee disability is productive of more 
than slight instability.  The evidence shows that the 
appellant has often complained of his right knee giving out.  
However, there are no objective medical findings of more than 
slight ligamentous laxity.  A rating in excess of 10 percent 
under Code 5257 is not warranted for the right knee, as there 
is no moderate recurrent subluxation or lateral instability 
of the right knee.

With regard to arthritis and limitation of motion of the 
right knee, the record includes X-ray evidence of arthritis.  
The range of motion of the right knee (described as full on 
VA examinations in 1999 and 2000) would be rated 0 percent if 
strictly rating under Codes 5260 and 5261.  However, there is 
evidence of painful motion which is indicative of at least 
minimal limitation of motion and supportive of a 10 percent 
rating under Codes 5003 and 5010.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v Brown, 8 Vet. App. 202 (1995).  Even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence that right knee flexion and 
extension is limited to the degree required for a higher 
rating of 20 percent under the limitation of motion codes. 
Thus, a 10 percent rating, and no more, is warranted for the 
aspect of the right knee disability involving arthritis with 
limitation of motion.

In sum, a rating greater than 10 percent for right knee 
instability is not warranted, and a 10 percent rating for 
right knee arthritis with limitation of motion is warranted.  
The Board grants an overall increased rating for the right 
knee disability to this extent.  The benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), has been considered in making 
this decision.

II.  Secondary service connection for a low back disability

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is an additional increment of disability of a non-
service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran now asserts that his service-connected right knee 
condition caused him to fall in July 1999, injuring his low 
back.  However, medical records from July 1999, and for a 
substantial period of time thereafter, consistently report a 
history from the veteran that he injured his low back in July 
1999 when lifting a trash can; these records do not contain 
the story of falling and injuring the low back.  The July 
2000 VA examiners opined that the low back condition may be 
due to a reported fall from the unstable right knee.  But 
such a medical opinion is clearly due to an unsubstantiated 
history as reported by the veteran, and thus the opinion has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
The earlier history given by the veteran, which did not 
implicate the right knee in the low back condition, was 
closer to the time of the incident and without apparent 
motive of compensation, and thus it is considered more 
reliable.  For that matter, other than the veteran's mere 
allegations, there is no independent credible evidence 
showing that the low back was injured in a falling episode 
(whether due to the right knee or any other reason). 

The weight of the credible evidence establishes that the 
veteran's low back disorder was not caused or permanently 
worsened by his service-connected right knee disability.  As 
a low back disability is not proximately due to or the result 
of a service-connected right knee condition, secondary 
service connection is not in order.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The right knee disorder is to be rated 10 percent based on 
instability, and 10 percent based on arthritis with 
limitation of motion.  To this extent, an increased rating 
for the right knee disorder is granted.

Secondary service connection for a low back disability as 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

